Citation Nr: 1308878	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-33 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left heel fracture prior to June 11, 2007.

2.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a left heel fracture since June 11, 2007.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to December 15, 2000, including on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney At Law

WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958 and from October 1966 to August 1968.  He also was a member of the United States Army Reserve and the Army National Guard, during which he performed periods of active and inactive duty for training.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a February 2009 decision, the Board denied the Veteran's claim of entitlement to TDIU prior to December 15, 2000.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in March 2011, the Court vacated the Board's decision and remanded the case to the Board for further adjudication.  

In September 2008 and November 2011, the Veteran testified at video conference Board hearings at the RO before two of the undersigned Veterans Law Judges.  Transcripts of those hearings have been associated with his claims folders.  

At the November 2011 hearing and on the record, the Veteran through counsel waived the right for an additional hearing before a third Veterans Law Judge, constituting the panel that would decide the appeal.  38 U.S.C.A. § 7102(a); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Although he subsequently requested another video conference Board hearing, which was originally scheduled for August 2012 and, at his request, was later rescheduled twice, the Veteran failed to appear at the later hearing dates and did not offer good cause for his failure to appear at the rescheduled hearings.  Therefore, his request for another hearing is deemed waived and the Board will decide the claims accordingly.




A February 2008 rating decision determined that clear and unmistakable error (CUE) existed in an earlier July 2005 rating decision in the assignment of an incorrect combined evaluation of 30 percent.  A corrected combined evaluation of 40 percent was assigned effective October 19, 1995.  Whether there was CUE in the July 2005 decision's assigned combined evaluation was inexplicably included in a statement of the case issued in March 2012.  In response, the Veteran's Form 9, received in May 2012, shows that he checked a box indicating that he wished to appeal all the issues listed in the statement of the case.  However, he further stated that he was not contesting the 30 percent combined rating, but sought a higher rating back to 1995.  Accordingly, as the February 2008 rating decision already found there was CUE in the July 2005 rating decision and corrected the combined rating effective from 1995, there remains no allegation of error of fact or law for appellate consideration, and the Board does not have jurisdiction to review the issue.

In August 2011 and February 2012 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

As the undersigned Veteran's Law Judge conducted the one hearing on the claims for increase, the claims are decided without a panel.  The TDIU claim will be decided by a panel as two Veterans Law Judges who conducted separate hearings on the claim.

The claim for a TDIU prior to December 15, 2000, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.







FINDINGS OF FACT

1.  Prior to June 11, 2007, the residuals of left heel fracture were manifest by no more than moderate limitation of motion.  

2.  Since June 11, 2007, the residuals of left heel fracture are manifest by marked limitation of motion of the left ankle with some evidence of instability and no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of left heel fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).

2.  The criteria for a rating in excess of 20 percent for residuals of left heel fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 


Any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for residuals of a left heel fracture.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in October 1996, June 2001, January 2004, and June 2007.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  




In July 2005, in compliance with a February 2005 Board decision, the RO granted service connection for residuals of a left heel fracture, effective October 19, 1995, assigning a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  In the February 2008 rating decision on appeal, the Veteran's left heel disability rating was increased to 10 percent effective from October 19, 1995, and to 20 percent, effective June 11, 2007 under Diagnostic Codes 5273-5271.  

Functional loss due to pain is a factor in rating a musculoskeletal disability.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion in the ankle, while marked limitation of motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The average normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5273 provides a 10 percent evaluation for moderate deformity for malunion of the os calcis or astragalus, and a maximum 20 percent evaluation is warranted for marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  

The ankle can also be rated under Diagnostic Codes 5167, 5262, 5270, 5272, or 5274.  38 C.F.R. § 4.71a.  However, at no time during the pendency of his appeal has the Veteran's left ankle been diagnosed with or treated for, nor does the Veteran claim he has, a loss of use of the left foot, malunion or nonunion of the tibia and fibula, left ankle ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, Diagnostic Codes 5167, 5262, 5270, 5272, or 5274, are not for application.    




Prior to June 11, 2007

The evidence of record shows that the Veteran had left ankle dorsiflexion to 5 degrees on VA examination in October 1996.  At the time, he complained of near constant left heel pain and indicated that placing weight on his left heel was painful.  There was point tenderness with palpation over the left calcaneus.  The examiner noted that the Veteran walked with a mild limp favoring his right leg and that he moved both ankles slowly and stiffly. 


In June 2001 on VA examination, left knee plantar flexion was to 30 degrees with the onset of pain and stiffness and dorsal extension to 10 degrees with onset of stiffness.  Left ankle inversion was to 20 degrees and eversion to 5 degrees with the onset of stiffness for both.  At the time of the examination, the Veteran reported that the left heel was not much of a problem.  There was a trace left ankle jerk, but no motor deficits.  The examiner stated that the left heel fracture was completely healed.

VA and private medical records prior to June 11, 2007, beginning in August 1994, show left ankle dorsiflexion to no less than 7 degrees and plantar flexion to no less than 40 degrees.  In October 1994 private treatment records show full range of motion in left ankle in eversion and inversion.  In January 1995, there was full range of motion in ankle.  In August 1994 X-rays showed a nondisplaced left calcaneal tuberosity fracture.  In November 1996, X-rays of the left foot were unremarkable.  In May 1997, a bone scan showed degenerative changes.

During this period, the evidence, while showing significant limitation of left ankle dorsiflexion on only two occasions, indicates that the Veteran retained at least half of his dorsiflexion for the majority of range of motion testing and consistently retained more than half of his plantar flexion during all range of motion tests.  Likewise, there is no indication of any limitation of left ankle inversion and eversion during this period.  


The majority of the treatment records and evaluations show no more than moderate limitation of left ankle motion.  Moreover, while the evidence shows that he had painful, limited left ankle motion, the assigned 10 percent rating account for the limitations.  An evaluation in excess of 10 percent under Diagnostic Code 5271 or 5273 is not warranted prior to June 11, 2007.

Since June 11, 2007

The evidence of record shows that the Veteran had left knee dorsiflexion from 0 to 2 degrees and plantar flexion from 0 to 45 degrees without pain on VA examination on June 11, 2007.  

There was no painful motion, edema, effusion, weakness, tenderness or guarding of movement.  The examiner noted that there was no additional limitation of function due to pain, weakness, fatigue, lack of endurance, or incoordination after repetitive range of motion testing.  At the time, he complained of pain on the bottom of his left foot along the posterior lateral aspect.  He also complained of left foot weakness, stiffness, swelling and giving way.  There was marked left foot tenderness on palpation.  There was also mild instability with twisting of the left ankle due to laxity in the left talofibular ligament.  Accompanying X-ray studies of the left foot show a moderate posterior calcaneal spur.  

VA treatment records dating since June 11, 2007, show the Veteran gave a four-month history of foot pain in September 2007.  

Despite the Veteran's complaints of left ankle and foot pain and instability, there is no basis for a rating higher than 20 percent for his residuals of a left foot fracture under the applicable codes.  A 20 percent disability rating is the maximum evaluation available for ankle limitation of motion under Diagnostic Code 5271.  





While the evidence shows that he has painful, limited left ankle motion, the currently assigned 20 percent rating account for these limitations as the June 2007 VA examiner found no additional functional limitations as a result.  Likewise, there continues to be no evidence of malunion of the tibia and fibula, nor is there evidence of left ankle ankylosis to a warrant higher disability rating under either Diagnostic Codes 5262 or 5270.  Thus, an evaluation in excess of 20 percent is not warranted since June 11, 2007.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) . 



In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

An initial disability rating higher the 10 percent for residuals of a left heel fracture before June 11, 2007, is denied.

An initial disability rating higher than 20 percent for residuals of a left heel fracture since June 11, 2007, is denied.


REMAND

In accordance with 38 C.F.R. § 4.16(b), the claim for a TDIU on an extraschedular basis prior to December 15, 2000, was remanded.  

Although the claim was referred to VA's Director of Compensation and Pension for extra-schedular consideration in accordance with the remand in February 2012, the the claim was denied, in part, because the Veteran had one year of college.  Although the Veteran did indicate in his application in April 2008 that he had one year of college, in September 2008 the Veteran testified that he had no more than an 8th grade education.  He stated that he attempted to go to college for a year but "flunked" out.  He testified that he did not get a GED either.  Several treatment records note that the Veteran had an 8th grade education.  In October 1996, the VA examiner stated that it did not appear that the Veteran was capable of carrying on his employment as a house painter and that his 8th grade education drastically limited him.  In his TDIU application submitted in November 2010, the Veteran indicated that he had an 8th grade education.  



As the correct facts were not considered, the claim is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician for an opinion on whether the Veteran was capable of employment, such as sedentary employment, outside of his trade as a house painter before December 15, 2000, considering that the Veteran has an 8th grade education and his service-connected disabilities were orthopedic, namely residuals of a right ankle fracture, rated 20 percent; residuals of a left heel fracture, rated 10 percent disabling; residuals of a right knee meniscectomy, rated 10 percent disabling; and degenerative joint disease of the right knee, rated as 10 percent disabling.  

2.  After the factual development, in accordance with 38 C.F.R. § 4.16(b), refer the claim for a TDIU before December 15, 2000, to the VA's Director of Compensation and Pension for extra-schedular consideration.  

3.  After completing the above actions, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

__________________________________________
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


